EXHIBIT 10.1




Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Phone: (630)218-4948 Fax: (630)218-4935

www.inlandgroup.com

July 16, 2010 (Revised)




Benderson Development Company, LLC Attn: Randy Benderson, President 8441 Cooper
Creek Blvd University Park, FL 34201

Re:   3 Shopping Centers - Ft. Myers, Florida




Dear Randy:

This letter represents this corporation’s offer to purchase the improved
portions of Colonial Square Town Center. Cypress Woods & Shops at Village Walk
Shopping Centers, as shown on the site plans attached hereto, subject to the
existing and proposed leases listed on Exhibit “A” (collectively the
“Properties” and individually “Property”) with an aggregate 642,746 net rentable
square feet, situated on an aggregate of approximately   t/b/d acres of land,
located as shown in Paragraph #1 below.

The Properties are owned by multiple entities controlled by and\or affiliated
with Benderson Development Company, LLC, which entities shall be referred to
collectively herein as “Seller”. Inland Real Estate Acquisitions, Inc., or its
designated affiliate or affiliates, shall be referred to collectively herein as
“Purchaser”.

The above Properties shall include all the land and buildings and common
facilities, as well as all personalty within the buildings and common areas,
supplies, landscaping equipment, and any other items presently used on the site
and belonging to Seller, and all assignable intangible rights relating to the
Properties.

This corporation or its nominee will consummate this transaction on the
following basis:

1.   

The total aggregate purchase price shall be $100.000.000.00 all cash, plus or
minus prorations, with no mortgage contingencies, to be paid at Closing On
September 15, 2010 following the acceptance of this agreement (see Paragraph 12
and 16).




PROPERTY

ADDRESS

CITY

ST

ZIP CODE

SQ FT

 

Colonial Square Town Center

9357 W Ben C Pratt Pkwy

Ft Myers

FL

33901

274,210

 

Cypress Woods

9372 W Ben C Pratt Pkwy

Ft Myers

FL

33901

290,003

 

Shops at Village Walk

7950 Dari Dr

Ft Myers

FL

33901

78,533

 

TOTALS

642,746

 

2.

There are no real estate brokerage commissions involved in this transaction.

3.

Seller acknowledges receipt of Purchaser’s earnest money deposit in the amount
of $1,000,000 (“Deposit”). The Deposit shall be refundable in the event
Purchaser terminates this agreement prior to the Inspection Deadline (as
hereinafter defined). Purchaser shall receive a credit for the full amount of
the Deposit at closing.

4.

Seller represents and warrants (to the best of the Seller’s knowledge), that the
above referenced Properties are leased to the tenants described on Exhibit A and
no one has a lease that





EXHIBIT 10.1




exceeds the lease term stated in said leases, nor does anyone have an option or
right of first refusal to purchase (except for Publix at Village Walk and Kohls
at Colonial Square) nor, to the best of Seller’s knowledge is there any
contemplated condemnation of any part of the Properties. Seller represents that
there are no concessions given to any tenants that extend beyond the closing.

5.

Purchaser hereby acknowledges that prior to the Inspection Deadline, it will
have completed its inspections of the Properties, including, without limitation,
any and all environmental inspections, and that the physical condition of the
Properties shall be acceptable to Purchaser at Closing in its “AS IS” condition.
Except as expressly set forth in Section 4 above, Purchaser has and shall rely
solely upon its own evaluation and inspections of the Properties, and SELLER
MAKES NO WARRANTIES AND/OR REPRESENTATIONS WHATSOEVER regarding the Properties
or their condition or value. Purchaser further acknowledges and agrees that,
having been given the opportunity to inspect the Properties, Purchaser is
relying solely on its own investigation of the Properties and not on any
information provided or to be provided by Seller. Purchaser further acknowledges
and agrees that any information provided or to be provided with respect to the
Properties was obtained from a variety of sources and that Seller has not made
any independent investigation or verification of such information and makes no
representation as to the accuracy or completeness of such information.

6.

Prior to closing, Seller shall not enter into or extend any agreements that
encumber or bind the Properties without Purchaser’s approval. Any work presently
in progress on the Properties shall be completed by Seller prior to closing.

7.

Ten (10) days prior to closing Seller shall use its best efforts to furnish
Purchaser with estoppel letters acceptable to Purchaser from all tenants as well
as any guarantors, and the parties to the existing reciprocal and/or operating
easement agreements in place for Colonial Square. Seller must provide estoppels
from all tenants whose leased premises are 10,000 square feet or larger
(“Required Estoppels”). If Seller is unable to obtain estoppels which are not
Required Estoppels, Purchaser shall accept estoppel certificates from Seller in
lieu of such unavailable estoppels.

8.

Seller is responsible for payment of any leasing brokerage fees or commissions
which are due any leasing brokers for the existing leases stated above.

9.

This offer is subject to Seller supplying to Purchaser prior to the Inspection
Deadline any certificate of insurance from the tenants and guarantors in the
form and coverage required by the tenant leases.

10.

Seller shall deliver to Purchaser within five (5) days of execution of this
Agreement, copies of all previous, existing environmental reports for the
Properties. This offer is subject to Purchaser obtaining, prior to the
Inspection Deadline, a separate Phase I environmental report for each Property
which must meet the ASTM E-1527-05 standard, fulfill the Government AAI ruling
requirements, and be acceptable to Purchaser, and paid for by Seller as a credit
at Closing.

11.

The above sale of the real estate shall be consummated by conveyance of a
separate special warranty deed for each Property from Seller to Purchaser’s
designee, with the Seller paying any city, state, or county transfer taxes for
the closing, and Seller agrees to cooperate with Purchaser’s lender, if any, and
the money lender’s escrow. At Closing, Seller and Purchaser shall enter into an
REA/OEA agreement for each of the Properties providing for, to the extent
applicable and to the extent not provided for under existing recorded documents:
(i) reciprocal easements between the





EXHIBIT 10.1




Properties and Seller’s adjacent retained lands, for access, utilities, drainage
and parking (provided that the outparcels fronting on Six Mile Cypress Parkway
will self-park); (ii) allocation of maintenance responsibilities for common
facilities and cost sharing calculated based on occupied building square
footage; and (iii) a right of first refusal over Seller’s retained lands in
favor of Purchaser for a period of ten (10) years following the Initial Closing.
The form of each REA/OEA shall be acceptable to Seller and Purchaser, and their
respective legal counsel, and shall be negotiated and finalized prior to the
Inspection Deadline.

12.

The closing shall occur through Chicago Title & Trust Company, in Chicago,
Illinois with Nancy Castro as “Escrow and Closing Agent”, on September, 15,
2010, at which time title to the above Properties shall be marketable; free and
clear of all liens and encumbrances, and a separate ALTA form B owner’s title
policy for each Property with customary and available extended coverage and
required endorsements, including, to the extent available, endorsements waiving
off all construction, 3.1 zoning including parking and loading docks, paid by
Seller, shall be issued by Chicago Title Insurance Company, in Casselberry,
Florida with Cheryl Tauscher as “Title Agent”, with all warranties and
representations being true now and at closing, and surviving closing for 12
months, and each party shall be paid in cash their respective credits,
including, but not limited to, security deposits, rent and expenses, with a
proration of real estate taxes based on the most recent bill or latest
assessment, or the estimated assessments for 2010 . At closing, no credit will
be given to Sellers for any past due, unpaid or delinquent rents.

13.

Seller shall deliver to Purchaser within five (5) days of execution of this
Agreement, copies of any previous appraisals for the Property. This offer is
subject to Purchaser obtaining, prior to the Inspection Deadline, a separate
updated appraisal for each Property, which must be acceptable to Purchaser; paid
for by Seller as a credit at Closing.

14.

Neither Seller (Landlord) or any tenant and guarantor shall be in default on any
lease or agreement at closing.

15.

Prior to the Inspection Deadline, Seller shall furnish to Purchaser copies of
all guarantees and warranties which Seller received from any and all contractors
and sub-contractors pertaining to the Property. This offer is subject to
Purchaser’s satisfaction that all guarantees and warranties will be assigned and
transferred to Purchaser at Closing.

16.

The payment by Purchaser of the full purchase price is subject to the Properties
being 100% occupied at the time of closing, with all tenants occupying their
space, open for business, and paying full rent, including CAM, tax and insurance
current, as shown on Exhibit A attached. In the event the Properties are less
than 100%, then the Purchaser and Seller agree that there shall be an Initial
Closing. The Initial Closing will be based on the Purchase Price/Earnout Formula
which shall be equal to the actual Annual Base Minimum Rent, less the amount, if
any, by which the pass-through amount paid by any tenant is less than 100% of
such tenant’s proportionate share; i.e.; Slippage, divided by a Base Rent
Divider of 7.8320% for Colonial Square Town Center, and a Base Rent Divider of
7.9756% for Cypress Woods and a Base Rent Divider of 8.9926% for Shops at
Village Walk. It is anticipated that the Initial Closing for Colonial Square
Town Center shall be $28,179,480.00 which is arrived at by dividing the Initial
Closing Annual Base Minimum Rent of $2,207,025.00 (less Slippage, if any) by the
Base Rent Divider of 7.8320%; and it is anticipated that the Initial Closing for
Cypress Woods shall be $46,014,451.00 which is arrived at by dividing the
Initial Closing Annual Base Minimum Rent of $3,669,940.00 (less Slippage, if
any) by the Base Rent Divider of 7.9756% and it is anticipated that the initial
Closing for Shops at Village Walk shall be $12,480,907.00 which is arrived at by
dividing the Initial Closing Base Minimum Rent of $1,122,364.00 (less Slippage
if any) by the Base Rent





EXHIBIT 10.1




Divider of 8.9926% .




It is anticipated that the Earnout Closing for the balance of the earnout space
at Colonial Square Town Center shall have two components, the first component of
which will consist of the leased spaces where the tenants are not yet open for
business (Hobby Lobby and My Island Tan) which component shall be equal to the
Earnout Annual Base Minimum Rent of $408,702.00 (less Slippage, if any) divided
by the Base Rent Divider of 7.8320% which equals the Earnout Purchase Price for
the leased space at Colonial Square Town Center of $5,218,341.00 and the second
component of which shall be the unleased spaces shall be equal to the Earnout
Annual Base Minimum Rent of $309,914.00 (less Slippage if any) divided by the
Base Rent Divider of 7.8320% which equals the Earnout Purchase Price for the
unleased space at Colonial Square Town Center of $3,957,008.00; and it is
anticipated that the Earnout Closing for the balance of the earnout space at
Cypress Woods shall be equal to the Earnout Annual Base Minimum Rent of
$227,030.00 (less Slippage if any) divided by the Base Rent Divider of 7.9756%
which equals the Earnout Purchase Price for Cypress Woods of $2,846,548.00; and
it is anticipated that the Earnout Closing for the balance of the earnout space
at Shops at Village Walk shall be equal to the Earnout Annual Base Minimum Rent
of $117,198.00 (less Slippage if any) divided by the Base Rent Divider of
8.9926% which equals the Earnout Purchase Price for Shops at Village Walk of
$1,303,265.00.




The Seller shall have 36 months following the Initial Closing to receive the
balance of the potential Earnout at the Earnout Closing(s) provided they are
successful in the leasing of the vacant space and each tenant shall have
accepted their space “as is” and takes total possession, has opened for business
and commences full rental payments, including CAM, taxes and insurance. It shall
be Seller’s responsibility and sole cost and expense for leasing out and paying
all costs related to placing the tenants (No tenant can be Seller or an
affiliate of the Seller) into their leasable space. Each Earnout Closing shall
occur upon 10 business days prior written notice to Purchaser; it being
expressly understood that the Sellers waive their right to the additional
Earnout if the final Seller’s notice has not been sent within 36 months after
the Initial Closing date.




Seller shall be responsible on a monthly basis for all CAM, tax and insurance on
a prorata basis for the space that is part of the Earnout formula until such
time as the Seller leases such space, but in no event, following 36 months
following the initial closing, provided that Seller shall not be obligated to
pay CAM and insurance for the Hobby Lobby space until such time as a certificate
of occupancy is issued for that space, and Seller shall not be obligated to pay
tax for the Hobby Lobby space until that space is added to the tax assessment
roils.

Notwithstanding anything to the contrary, all Earnout Closings must comply with
all of the terms, requirements and conditions contained in this entire
agreement.

Notwithstanding anything to the contrary the purchase price of $100,000,000.00
is the maximum aggregate purchase price for the three Properties. The parties
acknowledge that the Properties may not be purchased separately, and that the
closing of all three Properties must occur simultaneously.











EXHIBIT 10.1




17. Fifteen (15) days prior to the Inspection Deadline, Seller must provide a
title insurance commitment for each of the Properties issued by Title Agent, and
a current Urban ALTA/ACSM spotted survey for each of the Properties, in
accordance with the minimum standard detail requirements for ALTA/ACSM Land
Title surveys jointly established and adopted by ALTA and NSPS in 2005 and
includes all outlots and all Table A optional survey responsibilities and
acceptable to Purchaser and the title company. The surveys will be paid for by
Seller.

18. Seller agrees to immediately make available and disclose all information in
Seller’s possession that Purchaser needs to evaluate the above Properties,
including all inducements, abatements, concessions or cash payments given to
tenants, and for CAM, copies of the bills. Seller agrees to cooperate fully with
Purchaser and Purchaser’s representatives to facilitate Purchaser’s evaluations
and reports, including at least a one-year audit of the books and records of the
Properties.

This offer is, of course, predicated upon the Purchaser’s review and written
approval of the existing leases, new leases, lease modifications (if any), all
tenant correspondence, REA/OEA agreements, tenants’ and guarantors’ financial
statements, sales figures, representations of income and expenses made by
Seller, site inspection, environmental, appraisal, etc., and at least one year
of audited operating statements on said Properties are required that qualifies,
complies with and can be used in a public offering. Purchaser’s review and
approval or the items listed above, as well as Purchaser’s review and acceptance
of the insurance certificates described in Section 9, the Phase I environmental
reports described in Section 10, the appraisals described in Section 13, the
guaranties and warranties described in Section 15, and the title commitments and
surveys described in Section 17, shall be completed on or before September 1,
2010 (“Inspection Deadline”). If Purchaser has not terminated this agreement in
writing prior to 5:00 pm central time on the Inspection Deadline, Purchaser will
be deemed to have waived all contingencies, and accepted the Properties, except
with respect to any changes or new matters that occur subsequent to the
Inspection Deadline, and the Deposit shall be non-refundable except in the event
of Seller’s default.

Purchaser acknowledges that Seller may desire to exchange, for other property of
like kind and qualifying use within the meaning of Section 1031 of the Internal
Revenue Code and the Regulations promulgated thereunder, fee title in the
Properties which are the subject of this Agreement. Seller expressly reserves
the right to assign its rights, but not its obligations, hereunder to a
Qualified Intermediary as provided in IRC Reg. 1.1031 (k)-1 (g)(4) at any time
on or before the Closing Date. Purchaser shall cooperate with Seller (at no cost
to Purchaser) in effectuating any such exchange.

If this offer is acceptable, please have the Seller sign the original of this
letter and initial each page, keeping copies for your files and returning the
original to me by July 16, 2010.




Sincerely,

ACCEPTED

 

INLAND REAL ESTATE ACQUISITIONS, INC.,

Benderson Development Company, LLC

 

or nominee

 

 

 

By:  /s/ Randall Benderson

 

/s/ G. Joseph Cosenza

Randall Benderson, Manager

 

G. Joseph Cosenza, Vice Chairman

Date: July 16, 2010

 

July 16, 2010





EXHIBIT 10.1










 

Colonial Square Town Center

 

TENANTS

S.F.

ANNUAL BASE RENT

MONTHLY BASE RENT

RENT PSF

LEASE COMMENCEMENT DATE

LEASE EXPIRATION DATE

Kohrs#1921

90,000

475,000.00

39,583.33

$5.28

4/1/2008

1/31/2029

Hobby Lobby (Earnout)

55,000

385,000.00

32,083.33

$7.00

2/11/2011

1/31/2021

The Sports Authority #396

41,903

754,254.00

62,854.50

$18.00

10/1/2008

1/31/2024

PETsMART #1921

20,248

268,775.00

22,397.92

$13.27

4/1/2009

4/30/2019

Dollar Tree #4078

10,014

140,196.00

11,683.00

$14.00

2/1/2009

2/28/2014

Famous Footwear#2843

7,000

126,000.00

10,500.00

$18.00

11/1/2008

1/31/2014

AT&T Mobilrtv

5,000

250,000.00

20,833.33

$50.00

3/1/2009

3/31/2019

Paradise Bicvcles

5,288

52,880.00

4,406.67

$10.00

12/1/2009

12/31/2014

Sew Worth It (Gross Lease)

2,760

46,920.00

3,910.00

$17.00

1/1/2010

1/31/2014

Sprint / Nextel (Gross Lease)

1,763

30,000.00

2,500.00

$17.02

8/1/2009

8/31/2014

Tony Price & Associates (Gross Lease)

1,699

15,000.00

1,250.00

$8.83

7/1/2009

7/31/2012

Bellacinos

3,668

48,000.00

4.000.00

$13.09

7/1/2010

7/31/2015

My Island Tan (Earnout)

1,693

23,702.00

1,975.17

$14.00

TBD

5 Yrs

Gym (Proposal (Earnout)

20,974

230,714.00

19,226.17

$11.00

TBD

10 Yrs

Aaron Rents (Proposal) (Earnout)

7,200

79,200.00

6,600.00

$11.00

TBD

5 Yrs

Totals

274,210

2,925,641.00

243,803.42

 




 

Cypress Woods Shopping Center

 

 

 

 

 

 

 

LEASE

LEASE

 

 

 

ANNUAL

MONTHLY

RENT

COMMENCEMENT

EXPIRATION

TENANTS

 

S.F.

BASERENT

BASE RENT

PSF

DATE

DATE

BJ’s Wholesale Club

123,206

1,630,015.00

135,834.58

$13.23

12/1/2006

12/31/2026

Beall’s Department Store

81,565

815,650.00

67,970.83

$10.00

8/1/2007

4/30/2023

A.C.Moore

21,600

334,800.00

27,900.00

$15.50

10/1/2007

10/31/2017

Beall’s Outlet

(Earnout)

20.087

200,870.00

16,739.17

$10.00

TBD

10 Yrs

Chili’s Bar& Grill (Outparcel)

6,062

115,000.00

9,583.33

$18.97

10/1/2006

4/30/2017

Gamestop

1,654

64,506.00

5,375.50

$39.00

4/1/2008

4/30/2013

Office Max

18,081

271,215.00

22,601.25

$15.00

9/1/2007

3/31/2018

Aspen Dental

3,750

105,000.00

8,750.00

$28.00

7/1/2009

7/31/2019

Vitamin Shoppe

3,493

90,818.00

7,568.17

$26.00

12/1/2008

12/31/2018

T-Mobile

2,050

52,788.00

4,399.00

$25.75

3/1/2009

6/30/2018

Panda Express

1,976

75,088.00

6,257.33

$38.00

6/1/2008

6/30/2018

Starbucks (Sprint Sublease)

1,913

76,520.00

6,376.67

$40.00

12/1/2007

2/28/2018

Pita Pit

(Earnout)

1,635

26,160.00

2,180.00

$16.00

9/1/2010

8/31/2015

Twin Cutz

1,663

20,788.00

1,732.33

$12.50

3/1/2010

5/31/2015

Elegant Nails

1,268

17,752.00

1,479.33

$14.00

10/1/2009

9/30/2014

Totals

290,003

3,896,970.00

324,747.50

 

 

 

 

 

 

 

 

 

 

 

 

 

Shops at Village Walk Shopping Center

 

 

 

 

 

 

 

 

LEASE

LEASE

 

 

 

ANNUAL

MONTHLY

RENT

COMMENCEMENT

EXPIRATION

TENANTS

 

S.F.

BASE RENT

BASE RENT

PSF

DATE

DATE

Pub fix

54,340

787.930.00

65,660.83

$14.50

10/1/2009

10/31/2029

Kumo Japanese Steakhouse

5,200

93,766.00

7,813.00

$18.03

9/1/2010

8/31/2020

Eyeglass Works

3,034

50,759.00

4,229,92

$16.73

3/1/2010

3/31/2015

Liquor Store

1,975

30,514.00

2,542.83

$15.45

5/1/2010

5/31/2020

Fantastic Sams

1,600

30.800.00

2,566.67

$19.25

11/1/2009

11/30/2019

Gindele Family Chiropractic

1,600

24,000.00

2,000.00

$15.00

4/1/2010

5/31/2015

Roval Nails & Spa

1,600

49,440.00

4,120.00

$30.90

1/1/2010

1/31/2015

Broadway Floral Design

1,373

23,341.00

1,945.08

$17.00

1/1/2010

1/31/2015

China Lin

1,300

31,824.00

2,652.00

$24.48

3/1/2010

2/29/2020

Vacant

(Earnout)

1,671

30,078.00

2,606.50

$18.00

 

 











































































































































































































































































































































































EXHIBIT 10.1














































































































































































































































































































































































































































































































































Vacant

(Earnout)

1,640

29,520.00

2/160.00

$18.00

 

 

Vacant

(Earnout)

1,600

28,800.00

2,400.00

$18.00

 

 

Vacant

(Earnout)

1,600

28,800.00

2,400.00

$18.00

 

 

Totals

78,533

1,239,562.00

103,296.83

 








EXHIBIT 10.1







FIRST AMENDMENT

TO LETTER AGREEMENT







THIS FIRST AMENDMENT TO LETTER AGREEMENT (the “Amendment”) is entered into this
28th day of July, 2010, by and between INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation (“Purchaser”), and BENDERSON DEVELOPMENT COMPANY, LLC, a
New York limited liability company (collectively, “Seller”).




RECITALS:




On July 16, 2010, Purchaser and Seller entered into a letter agreement (the
“Original Agreement”) pursuant to which Purchaser agreed to purchase and Seller
agreed to sell certain real properties located in Fort Myers, Florida (the
“Properties”), as more fully described in the Original Agreement.




The parties wish to amend the Original Agreement as provided herein.  All
capitalized terms not defined herein shall have the meanings attributed to them
in the Original Agreement.




AGREEMENTS:




In consideration of these recitals and the mutual covenants, representations,
warranties and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:




1.

The last sentence of Paragraph 7 is deleted, and replaced in its entirety with
the following: “If Seller is unable to obtain tenant estoppels which are not
Required Estoppels, Purchaser shall accept estoppel certificates from Seller in
lieu of such unavailable tenant estoppels.”

2.

The last sentence of the paragraph immediately following Paragraph 18 is
deleted, and replaced in its entirety with the following: “If Purchaser has not
terminated this agreement in writing prior to 5:00 pm central time on the
Inspection Deadline, Purchaser will be deemed to have waived all contingencies,
and accepted the Properties, except with respect to any changes or new matters
that occur subsequent to the Inspection Deadline, and the Deposit shall become
non-refundable to Purchaser (unless this transaction does not close for a reason
other than the default of Purchaser).”

3.

Except as amended herein, the remaining terms and conditions of the Agreement
shall remain in full force and effect.







[Signature Page Follows]




















Purchaser and Seller have each caused this First Amendment to Letter Agreement
to be executed by its duly authorized officer all as of the day and year first
above written.







BUYER:




INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation







By:

/s/ G. Joseph Cosenza

Name:

G. Joseph Cosenza

Its:

Vice Chairman










SELLER:




BENDERSON DEVELOPMENT COMPANY, LLC, a New York limited liability company







By:

/s/ Shaun Benderson

Name:  Shaun Benderson

Its:

Manager








2




EXHIBIT 10.1




SECOND AMENDMENT

TO LETTER AGREEMENT







THIS SECOND AMENDMENT TO LETTER AGREEMENT (the “Amendment”) is entered into this
4th day of August, 2010, by and between INLAND REAL ESTATE ACQUISITIONS, INC.,
an Illinois corporation (“Purchaser”), and BENDERSON DEVELOPMENT COMPANY, LLC, a
New York limited liability company (collectively, “Seller”).




RECITALS:




On July 16, 2010, Purchaser and Seller entered into a letter agreement (the
“Original Agreement”) pursuant to which Purchaser agreed to purchase and Seller
agreed to sell certain real properties located in Fort Myers, Florida (the
“Properties”), as more fully described in the Original Agreement, and further
amended on July 28, 2010.

 

The parties wish to amend the Original Agreement as provided herein.  All
capitalized terms not defined herein shall have the meanings attributed to them
in the Original Agreement.




AGREEMENTS:




In consideration of these recitals and the mutual covenants, representations,
warranties and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:




1.

Paragraph 1 is amended to change the closing date from September 15, 2010 to,
not earlier than November 1, 2010 and not later than December 15, 2010, at
Purchaser’s sole option.

2.

Paragraph 12 is amended to change the closing date from September 15, 2010 to,
not earlier than November 1, 2010 and not later than December 15, 2010, at
Purchaser’s sole option.

3.

The third to last un-numbered paragraph on Page 5, in the second sentence, shall
amend the Inspection Deadline from September 1, 2010 to October 15, 2010.

4.

Except as amended herein, the remaining terms and conditions of the Agreement
shall remain in full force and effect.




















Purchaser and Seller have each caused this Second Amendment to Letter Agreement
to be executed by its duly authorized officer all as of the day and year first
above written.







BUYER:




INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation







By:

/s/ G. Joseph Cosenza

Name:

G. Joseph Cosenza

Its:

Vice Chairman










SELLER:




BENDERSON DEVELOPMENT COMPANY, LLC, a New York limited liability company







By:

/s/ David H. Baldaut

Name:  David H. Baldaut

Its:

Manager





2




EXHIBIT 10.1




THIRD AMENDMENT

TO LETTER AGREEMENT







THIS THIRD AMENDMENT TO LETTER AGREEMENT (the “Amendment”) is entered into this
25th day of September, 2010, by and between INLAND REAL ESTATE ACQUISITIONS,
INC., an Illinois corporation (“Purchaser”), and BENDERSON DEVELOPMENT COMPANY,
LLC, a New York limited liability company (collectively, “Seller”).




RECITALS:




On July 16, 2010, Purchaser and Seller entered into a letter agreement (the
“Original Agreement”) pursuant to which Purchaser agreed to purchase and Seller
agreed to sell certain real properties located in Fort Myers, Florida (the
“Properties”), as more fully described in the Original Agreement. On July 28,
2010, Purchaser and Seller entered into a First Amendment to Letter Agreement
(the “First Amendment”). On August 4, 2010, Purchaser and Seller entered into a
Second Amendment to Letter Agreement (the “Second Amendment”). The Original
Agreement, the First Amendment and Second Amendment are collectively referred to
as the “Agreement”.




The parties wish to amend the Agreement as provided herein.  All capitalized
terms not defined herein shall have the meanings attributed to them in the
Agreement.




AGREEMENTS:




In consideration of these recitals and the mutual covenants, representations,
warranties and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:




1.

The parties have agreed that Seller shall not sell, and Purchaser shall not
purchase, Cypress Woods Shopping Center. All references in the Agreement to
Cypress Woods Shopping Center are hereby deleted The total number of square feet
in the Properties is now 352,743 square feet. The Purchase Price shall now be
$50,000,000.

2.

All references in the Agreement to the Closing Date shall mean November 1, 2010.

3.

In Paragraph 16 of the Original Agreement, the Base Rent Divider for Colonial
Square Shopping Center shall be 8.0078% and the Base Rent Divider for Village
Walk Shopping Center shall be 9.2589%. All of the amounts described in Paragraph
6 for Initial Closing amounts and Earnout amounts shall be adjusted accordingly.

4.

Except as amended herein, the remaining terms and conditions of the Agreement
shall remain in full force and effect.




















Purchaser and Seller have each caused this Third Amendment to Letter Agreement
to be executed by its duly authorized officer all as of the day and year first
above written.







BUYER:




INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation







By:

/s/ G. Joseph Cosenza

Name:

G. Joseph Cosenza

Its:

Vice Chairman










SELLER:




BENDERSON DEVELOPMENT COMPANY, LLC, a New York limited liability company







By:

/s/ Randall Benderson

Name:  Randall Benderson

Its:

Manager








2




EXHIBIT 10.1




FOURTH AMENDMENT

TO LETTER AGREEMENT







THIS FOURTH AMENDMENT TO LETTER AGREEMENT (the “Amendment”) is entered into this
13th day of October, 2010, by and between INLAND REAL ESTATE ACQUISITIONS, INC.,
an Illinois corporation (“Purchaser”), and BENDERSON DEVELOPMENT COMPANY, LLC, a
New York limited liability company (collectively, “Seller”).

RECITALS:

On July 16, 2010, Purchaser and Seller entered into a letter agreement (the
“Original Agreement”) pursuant to which Purchaser agreed to purchase and Seller
agreed to sell certain real properties located in Fort Myers, Florida (the
“Properties”), as more fully described in the Original Agreement.  On July 28,
2010, Purchaser and Seller entered into a First Amendment to Letter Agreement
(the “First Amendment”).  On August 4, 2010, Purchaser and Seller entered into a
Second Amendment to Letter Agreement (the “Second Amendment”).  On September 23,
2010, Purchaser and Seller entered into a Third Amendment to Letter Agreement
(the “Third Amendment”).  The Original Agreement, the First Amendment, the
Second Amendment and the Third Amendment are collectively referred to as the
“Agreement”.




The parties wish to amend the Agreement as provided herein.  All capitalized
terms not defined herein shall have the meanings attributed to them in the
Agreement.




AGREEMENTS:




In consideration of these recitals and the mutual covenants, representations,
warranties and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:




1.

The Inspection Deadline is extended from October 15, 2010 to October 20, 2010.

2.

Except as amended herein, the remaining terms and conditions of the Agreement
shall remain in full force and effect.

Purchaser and Seller have each caused this Fourth Amendment to Letter Agreement
to be executed by its duly authorized officer all as of the day and year first
above written.




[signatures begin on following page]

















SIGNATURE PAGE TO FOURTH AMENDMENT TO LETTER AGREEMENT







BUYER:




INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation







By:

/s/ G. Joseph Cosenza

Name:

G. Joseph Cosenza

Its:

Vice Chairman










SELLER:




BENDERSON DEVELOPMENT COMPANY, LLC, a New York limited liability company







By:

/s/ Randall Benderson

Name:  Randall Benderson

Its:

Manager











2




EXHIBIT 10.1




FIFTH AMENDMENT

TO LETTER AGREEMENT







THIS FIFTH AMENDMENT TO LETTER AGREEMENT (the “Amendment”) is entered into this
18 day of October, 2010, by and between INLAND REAL ESTATE ACQUISITIONS, INC.,
an Illinois corporation (“Purchaser”), and BENDERSON DEVELOPMENT COMPANY, LLC, a
New York limited liability company (collectively, “Seller”).

RECITALS:

On July 16, 2010, Purchaser and Seller entered into a letter agreement (the
“Original Agreement”) pursuant to which Purchaser agreed to purchase and Seller
agreed to sell certain real properties located in Fort Myers, Florida (the
“Properties”), as more fully described in the Original Agreement.  On July 28,
2010, Purchaser and Seller entered into a First Amendment to Letter Agreement
(the “First Amendment”).  On August 4, 2010, Purchaser and Seller entered into a
Second Amendment to Letter Agreement (the “Second Amendment”).  On September 23,
2010, Purchaser and Seller entered into a Third Amendment to Letter Agreement
(the “Third Amendment”).  On October 13, 2010, Purchaser and Seller entered into
a Fourth Amendment to Letter Agreement (the “Fourth Amendment”).  The Original
Agreement, the First Amendment, the Second Amendment, the Third Amendment and
the Fourth Amendment are collectively referred to as the “Agreement”.




The parties wish to amend the Agreement as provided herein.  All capitalized
terms not defined herein shall have the meanings attributed to them in the
Agreement.




AGREEMENTS:




In consideration of these recitals and the mutual covenants, representations,
warranties and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:




1.

The Inspection Deadline is extended from October 20, 2010 to October 26, 2010.

2.

Except as amended herein, the remaining terms and conditions of the Agreement
shall remain in full force and effect.

Purchaser and Seller have each caused this Fifth Amendment to Letter Agreement
to be executed by its duly authorized officer all as of the day and year first
above written.




[signatures begin on following page]

















SIGNATURE PAGE TO FIFTH AMENDMENT TO LETTER AGREEMENT







BUYER:




INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation







By:

/s/ Lou Quilici

Name:

 Lou Quilici

Its:

Senior Vice Chairman










SELLER:




BENDERSON DEVELOPMENT COMPANY, LLC, a New York limited liability company







By:

/s/ Shaun Jackson

Name:  Shaun Jackson

Its:

Counsel and Authorized Agent








2




EXHIBIT 10.1




SIXTH AMENDMENT

TO LETTER AGREEMENT







THIS SIXTH AMENDMENT TO LETTER AGREEMENT (the “Amendment”) is entered into this
26th day of October, 2010, by and between INLAND REAL ESTATE ACQUISITIONS, INC.,
an Illinois corporation (“Purchaser”), and BENDERSON DEVELOPMENT COMPANY, LLC, a
New York limited liability company (collectively, “Seller”).

RECITALS:

On July 16, 2010, Purchaser and Seller entered into a letter agreement (the
“Original Agreement”) pursuant to which Purchaser agreed to purchase and Seller
agreed to sell certain real properties located in Fort Myers, Florida (the
“Properties”), as more fully described in the Original Agreement.  On July 28,
2010, Purchaser and Seller entered into a First Amendment to Letter Agreement
(the “First Amendment”).  On August 4, 2010, Purchaser and Seller entered into a
Second Amendment to Letter Agreement (the “Second Amendment”).  On September 23,
2010, Purchaser and Seller entered into a Third Amendment to Letter Agreement
(the “Third Amendment”).  On October 13, 2010, Purchaser and Seller entered into
a Fourth Amendment to Letter Agreement (the “Fourth Amendment”).  On October 20,
2010, Purchaser and Seller entered into a Fifth Amendment to Letter Agreement
(the “Fifth Amendment”). The Original Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment and the Fifth Amendment are
collectively referred to as the “Agreement”.




The parties wish to amend the Agreement as provided herein.  All capitalized
terms not defined herein shall have the meanings attributed to them in the
Agreement.




AGREEMENTS:




In consideration of these recitals and the mutual covenants, representations,
warranties and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:




1.

Except for those items of due diligence described below (the “Open Items”),
Purchaser waives off on all due diligence. With respect only to the Open Items,
the Inspection Deadline is extended from October 26, 2010 to October 29, 2010;
provided, however, that if any Open Item remains outstanding on October 29,
2010, the Inspection Period and the Closing Date shall both be automatically
extended to November 5, 2010 or such earlier date as all of the Open Items are
satisfied. The parties agree to work together in good faith to resolve the Open
Items. The Open Items are:

a.

Recordation of a subdivision plat for each Property;

b.

Revision of the title commitments and survey for each Property to reflect the
recordation of the subdivision plats and to satisfy the requirements of the
Village

















Walk title and survey comment letter dated October 4, 2010 and October 8, 2010
and the Colonial Square title and survey comment letters dated September 14,
2010 and October 7, 2010.

c.

Completion of an REA for each Property, in form and substance acceptable to each
party in their reasonable discretion (which Open Item must be satisfied by
October 28, 2010).

d.

Receipt and approval of a ROFO waiver letter from Publix.

e.

Receipt and approval of an REA estoppel letter from Kohl’s.

f.

Receipt and approval of an amendment to the Kumo’s lease (regarding relocation).

g.

Review and approval of the Hobby Lobby lease (which Open Item must be satisfied
by October 28, 2010);

h.

Receipt and approval of all seller and tenant estoppels as required in
Agreement. In addition, Seller will promptly request that each of the following
named tenants (and any other tenants who have not yet submitted a fully executed
estoppel) also address their estoppel certificate to “JPMorgan Chase Bank,
National Association, its successors and/or assigns”: Publix; Kumo; Eyeglass
Work; Kohl’s; Hobby Lobby; The Sports Authority; PetsMart; Dollar Tree; Aaron
Rents; and Famous Footwear); but receipt of estoppels naming the lender shall
not be an Open Item or a condition precedent to closing.

2.

Except as amended herein, the remaining terms and conditions of the Agreement
shall remain in full force and effect.

Purchaser and Seller have each caused this Sixth Amendment to Letter Agreement
to be executed by its duly authorized officer all as of the day and year first
above written.




[signatures begin on following page]





2










SIGNATURE PAGE TO SIXTH AMENDMENT TO LETTER AGREEMENT










BUYER:




INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation







By:

/s/ G. Joseph Cosenza

Name:

G. Joseph Cosenza

Its:

Vice Chairman










SELLER:




BENDERSON DEVELOPMENT COMPANY, LLC, a New York limited liability company







By:

/s/ Shaun Jackson

Name:  Shaun Jackson

Its:

Counsel and Authorized Agent
































3


